Citation Nr: 0031159	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-09 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an earlier effective date for a grant of 
service connection for metastatic poorly differentiated non-
small cell lung carcinoma and metastatic cancer of the liver 
for accrued benefit purposes.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from October 1955 to December 
1974.  He died on July [redacted], 1994.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a December 
1997 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona. 


FINDINGS OF FACT

1  The veteran was discharged from active military service in 
December 1974; a claim of entitlement to service connection 
for cancers was not received until October 1993.

2.  By rating decision in May 1994, service connection was 
established for metastatic poorly differentiated nonsmall 
cell lung carcinoma with lymph node involvement and for 
metastatic cancer of the liver, and a 100 percent rating for 
each disability was assigned effective October 26, 1993. 

3.  On July 18, 1994, a communication was received from the 
veteran which constituted a notice of disagreement as to the 
effective date of the grants of service connection.  

4.  The veteran died on July [redacted], 1994. 



CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date for 
grants of service connection for metastatic poorly 
differentiated non-small cell lung carcinoma and for 
metastatic cancer of the liver for accrued benefit purposes 
have not been met.  38 U.S.C.A. §§ 5110, 5121 (West 1991); 38 
C.F.R. §§ 3.114, 3.400, 3.1000 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A pathology report prepared in September 1993 revealed poorly 
differentiated non-small cell carcinoma, metastatic to the 
lymph node, supraclavicular lymph node, and a CT scan that 
month also revealed metastatic disease to the liver.  In 
October 1993, the veteran filed a claim for service 
connection for various cancers.  In May 1994, service 
connection was established for metastatic poorly 
differentiated non-small cell lung carcinoma and for 
metastatic cancer of the liver, effective October 26, 1993.  
Service connection was granted on a presumptive basis under 
the provisions of 38 C.F.R. § 3.309(e) for diseases 
associated with exposure to certain herbicide agents.  Those 
disabilities were evaluated as 100 percent disabling as of 
the date of the grant of service connection.   

On July 18, 1994, a letter was received from the veteran in 
which he effectively indicated his disagreement with the 
effective date assigned for the grants of service connection.  
He died on the following day.  The death certificate lists 
metastatic non-small cell lung cancer as the cause of death.  
In August 1994, the RO granted service connection for the 
cause of the veteran's death.  

In May 1995, the appellant sent a letter to the VA requesting 
that the veteran be declared 100 percent disabled as of the 
date of his retirement from the military in 1974 because the 
veteran contracted porphyria cutanea tarda as a result of 
exposure to Agent Orange.  In June 1995, the VA responded 
that there was no provision in VA law which would allow the 
veteran to be characterized as 100 percent disabled as of his 
discharge date.  In October 1995, the appellant responded, 
indicating that she wished to appeal the June 1995 decision.  
In November 1995, the VA responded to the appellant, 
indicating that the appellant had no right to appeal the 
effective date of the veteran's disability claim.  In June 
1996, the appellant responded by indicating that she wished 
to continue with her appeal.  Thereafter, in January 1997, 
the RO provided the appellant with a statement of the case 
addressing the issue of entitlement to an earlier effective 
date for the grant of service connection for lung cancer with 
metastasis to the liver and lymph nodes secondary to Agent 
Orange.  

In January 1997, the RO determined that the May 1994 rating 
decision which had established an effective date of October 
26, 1993, for service connection of the cancers involved 
clear and unmistakable error and that the correct effective 
date for the grant of service connection was, in actuality, 
June 9, 1994.  In other words, the RO determined that the 
proper effective date was later than that initially assigned, 
not earlier as the appellant has maintained.

In October 1997, the appellant, through her attorney, 
submitted a memorandum, in which she maintained, in part, 
that her May 1995 submission was, in actuality, a claim for 
accrued benefits.  In the argument section of that 
memorandum, the appellant challenged the assignment of 
effective date of October 26, 1993, to what was characterized 
as the veteran's claim, presumably referring to the effective 
date of the grant of service connection for cancer.  

By rating decision in December 1997, the RO formally denied 
entitlement to accrued benefits based on the service-
connected cancers.  In February 1998, the appellant through 
her attorney submitted what was styled as a notice of 
disagreement.  In April 1998, the RO issued a statement of 
the case addressing the issue of entitlement to accrued 
benefits, after which the appellant submitted a VA Form 9, in 
June 1998, addressing the issue of entitlement for an earlier 
effective date for grant of service connection for lung 
cancer with metastasis to the liver and lymph nodes secondary 
to Agent Orange exposure.  

Although the appellant's initial May 1995 submission was 
unclear as to the nature of the benefit which she was 
seeking, her submissions, taken together as a whole, reflect 
that the appellant's claim is one for an earlier effective 
date for service connection for metastatic poorly 
differentiated non-small cell lung carcinoma and metastatic 
cancer of the liver for accrued benefit purposes.  Certain 
individuals, including the veteran's surviving spouse, may be 
paid periodic monetary benefits (due and unpaid for a period 
not to exceed two years) to which a claimant was entitled at 
the time of his or her death under existing ratings or based 
on evidence in the file at the time of his or her death.  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  In order that the 
appellant may present a claim for accrued benefits, the 
veteran must have had a claim for VA benefits pending at the 
time of his death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 
1998).  

As already noted, on the day before he died the veteran 
effectively filed a notice of disagreement as to the 
effective date for the grants of service connection for his 
cancers.  At the time of the veteran's death, therefore, 
there was a pending appeal with respect to that issue.  

Although the appellant's appeal has followed a slightly 
circuitous route, her claim for accrued benefits, based upon 
the appeal pending at the time of the veteran's death, is 
properly before the Board.  However, for reasons explained 
below, her claim for an earlier effective date lacks merit 
and must be denied.  

The appellant's claim is governed by the law and regulations 
applicable to assignment of effective dates for VA awards.  
The date of a VA award based upon an original claim or a 
claim to reopen a final adjudication can be no earlier than 
the date or receipt of the application for the award in 
question.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a), 
(b)(2) (1999).  Although an exception allowing the effective 
date to extend back to the date of the veteran's separation 
from service exists in cases where the application for 
benefits is received within a year of the veteran's 
separation from service, 38 U.S.C.A. § 5110(b)(1), that 
exception is inapplicable to this case.  The veteran was 
discharged from service in 1974, but his claim of service 
connection for cancers was not received until October 1993.  
Therefore, the earliest possible date for the grant of 
service connection would be in October 1993. 

The Board notes that the RO subsequently determined that the 
originally assigned effective date of October 26, 1993, was 
incorrect in that the grant of service connection for the 
cancers was based on the presumptive provisions of 38 C.F.R. 
§ 3.309(e).  Service connection is presumed for a number of 
diseases arising in veterans who have been determined to have 
been exposed to certain herbicide agents.  This list of 
diseases includes respiratory cancers.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307; 3.309(e).  The inclusion of respiratory 
cancers on this list, however, was effected by a change in 
regulations that did not become effective until June 9, 1994.  
See 59 Fed. Reg. 29724 (1994).  Where compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 U.S.C.A. § 5110(g); see also 38 C.F.R. § 3.114.  the RO 
thus determined that the appropriate effective date for the 
grant of service connection, therefore, was not October 26, 
1993, initially assigned by the RO as the effective date for 
the grant of service connection, but June 9, 1994.  See 
Dorward v. West, No. 98-445, 13 Vet. App. 295 (Jan. 24, 2000) 
(per curiam).  

At any rate, regardless of the determination that the later 
effective date was proper, because the initial decision 
assigning the October 26, 1993, effective date was the result 
of government error, there was no attempt to recoup funds 
initially paid as a result of such error.  In other words, 
compensation was in fact paid based on the October 26, 1993, 
effective date.  For the reasons set forth above, there is no 
legal basis for finding that an effective date prior to 
October 26, 1993, is warranted.  There is therefore no basis 
for payment of accrued benefits. 

In closing, the Board recognizes the various arguments 
advanced regarding determinations by other agencies regarding 
disability due to Agent Orange exposure.  However, the fact 
is that there was no claim filed for VA benefits based on the 
cancers in question prior to October 1993.  Therefore, 
regardless of the determinations by other agencies, the 
provisions of 38 U.S.C.A. § 5110 do not permit an effective 
date prior to the date of the claim for VA benefits. 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Veterans Law Judge
Board of Veterans' Appeals
